DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/22 has been entered.
 				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatzemeyer (‘132) in view of Hwang (USPN 9750586).
Gatzemeyer teaches an oral care system comprising an oral care implement comprising a handle (126) extending from a proximal end to a distal end.  The handle has a cavity (col. 3, lines 20-23 discusses an internal contact) at the proximal end.  There is a head (124) coupled to the distal end of the handle with a plurality of tooth cleaning elements on the head.  There is a smart device (140) comprising a power source (col. 9, lines 21-30), a sensor and a transmitter (col. 10, line 64-col. 11, line 11) that are operably coupled together.  When the smart device is coupled to the oral care implement, a first portion of the smart device is disposed within the cavity of the handle and a second portion of the smart device extends through the opening and extends beyond an entirety of the proximal end of the handle (figure 1).  The sensor is configured to determine a position or orientation of the head of the oral care implement, wherein the transmitter is configure to transmit information from the orientation of the handle to the electronic device.
With regards to claim 18, the smart device (140) is alterable between an assembled position (figure 1) whereby the smart device is at least partially located within the cavity of the handle and it coupled to the oral care implement and a disassembled position (figure 3) whereby the smart device is detached from the oral care implement.
Gatzemeyer teaches all the essential elements of the claimed invention however fails to teach that the electronic device is separate from the oral care implement and the smart device and comprises a display.  Hwang teaches a smart toothbrush with a sensor that has an electronic device with a display.  The sensor reads the position of the handle or head and visually displays it on the display of the electronic device (col. 7, lines 57-61).   
Further, Gatzemeyer fails to teach that smart device has a longitudinal axis and a first portion of the smart device has a greater length than the second portion of the smart device.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of element 144 so that it is longer than the length of element 140 since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  Further, figure 1 shows that element 140 is shorter than element 144 in figure 4, and therefore while not specifically stated in the specification that this is true, it is clear that it would have been an obvious modification top change the length.  
Response to Arguments
Applicant’s arguments, filed 1/28/22, with respect to claims 1 and 12, have been fully considered and are persuasive.  The rejection of claims 1 and 12 has been withdrawn.
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant’s amendment required further search and consideration.  A new rejection was made with a new references to read on the newly added limitations.  
Allowable Subject Matter
Claims 1-3, 5-16, 20-21 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance and a statement of reasons for the indication of allowable subject matter:  
Claim 1 includes the limitation that the power source of the smart device is at least partially located within the cavity of the handle when the smart device is in the assembled position.  Claim 12 and 19 state that the power source of the smart device is located along the first portion of the smart device, wherein the first portion is defined as located within the cavity of the handle.  The prior art of Gatzemeyer fails to teach that the power source of the smart device is at least partially within cavity of the handle.  It would not have been obvious to modify the prior art to achieve the claimed invention since there is no motivation to do so.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723